COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Denise Rodriguez v. The State of Texas

Appellate case number:     01-22-00295-CR

Trial court case number: 1662580

Trial court:               182nd District Court of Harris County

       On June 15, 2022, Appellant Denise Rodriguez filed a Motion to Extend Time to File
Appellant’s Brief. The motion is premature.
        The reporter’s record was filed on May 16, 2022. The deadline for the trial court to file
the clerk’s record is July 13, 2022. Texas Rule of Appellate Procedure 38.6(a) states that the
appellant’s brief must be filed within 30 days after the later of the date the clerk’s record is filed
or the date the reporter’s record is filed. TEX. R. APP. P. 38.6(a). Because the clerk’s record has
yet to be filed, Appellant’s briefing deadline has yet to be set.
        Therefore, Appellant’s motion is denied as premature. Appellant’s brief is due 30 days
after the date the clerk’s record is filed. TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: June 21, 2022